Opinion filed May 28, 2009











 








 




Opinion filed May 28, 2009
 
 
 
 
 
 
                                                                        In The
                                                                              
    Eleventh
Court of Appeals
                                                                 ____________
 
                                                          No. 11-07-00366-CR
                                                    __________
 
                                JOHN WILLIAM LAYTON, Appellant
 
                                                             V.
 
                                         STATE
OF TEXAS, Appellee
 

 
                                          On
Appeal from the 35th District Court
 
                                                          Brown
County, Texas
 
                                                 Trial
Court Cause No. CR19046
 

 
                                             M E
M O R A N D U M    O P I N I O N
The
jury convicted John William Layton of driving while intoxicated with a child as
a passenger and assessed his punishment at confinement in a state jail facility
for one year.  We affirm.
After
a hearing pursuant to Tex. R. App. P.
38.8(b), the trial court found that appellant was not indigent and concluded
that appellant had either failed to make the necessary arrangements for the
filing of his brief or had abandoned his appeal.  Therefore, pursuant to Rule
38.8(b)(4), we will consider this appeal on the record alone.




We
have reviewed the record before us and note that it does not contain reversible
error.  Tex. R. App. P. 44.2(a). 
Therefore, the judgment of the trial court is affirmed.
 
PER CURIAM
 
May 28, 2009
Do not publish. 
See Tex. R. App. P. 47.2(b).
Panel consists of:  Wright, C.J.,
McCall, J., and Strange, J.